STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
ROSEMARY GROSE,                                                                February 4, 2014
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1576 (BOR Appeal No. 2045994)
                   (Claim No. 2003045634)

AT & T CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Rosemary Grose, by William B. Gerwig III, her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review.

       This appeal arises from the Board of Review’s Final Order dated November 9, 2011, in
which the Board affirmed a May 26, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 3, 2010,
decision granting Ms. Grose a 15% permanent partial disability award for her cervical and
lumbar spine injuries. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Grose was injured while at work on February 11, 2003. Dr. Mukkamala performed
an independent medical evaluation on March 16, 2010, and concluded that she had reached
maximum medical improvement with regard to the compensable injuries, and required no further
treatment. Under the American Medical Association’s Guides to the Evaluation of Permanent
Impairment, (4th ed. 1993), and West Virginia Code of State Rules § 85-20-Tables C and E
(2006), Dr. Mukkamala found that Ms. Grose suffered a 15% whole body medical impairment
attributable to the cervical and lumbar spine injuries, but no impairment for the other injuries.
The claims administrator granted Ms. Grose a 15% permanent partial disability award on June 3,
2010.

                                                1






        The Office of Judges affirmed the claims administrator’s Order, and held that the
preponderance of the evidence establishes that Ms. Grose has a 15% whole body medical
impairment attributable to the compensable injury. It noted that there is no evidence contrary to
the findings of Dr. Mukkamala, as it was the only medical evidence provided. The Office of
Judges concluded that Ms. Grose is entitled to a 15% permanent partial disability award. The
Board of Review reached the same reasoned conclusions in its decision of November 9, 2011.
We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: February 4, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2